DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7, 9-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over "Self-FEXT cancellation (vectoring) for use with VDSL2 transceivers", ITU-T G.993.5 (01/2015) hereinafter G.993.5,in view of 
“Very high speed digital subscriber line transceivers 2 (VDSL2)”, ITU-T G.993.2 (01/2015) hereinafter G.993.2.

Regarding claim 1. G.993.5 teaches A method, comprising: 
dividing, by a network side device (page 9,  §6 CO-side requirements, see page 3, CO-side definition) a frequency band  into at least two parts of frequency bands that do not overlap, (page 2, §3.2.6 flag tone, and §3.2.10 probe tone, where “All subcarriers of a sync symbol are allocated” as follows
10n, probe tone; 
10n+1 flag tone; 
10n+2, 10n+3, 10n+4, 10n+5, 10n+6: probe tone;

10n+8, 10n+9: probe tone)
wherein the at least two parts of frequency bands comprise a first frequency band (Id. subcarrier indices 10n and 10n+1) and a second frequency band, (Id. subcarrier indices 10n+2 to 10n+6) and a lowest frequency in the second frequency band is higher than a highest frequency in the first frequency band; (Id.)
after dividing the frequency band, 
alternately allocating, by the network side device, (¶5.2, downstream vectoring, esp Fig. 5.2 Sync symbol encoder) frequencies in the first frequency band to a first probe tone and a flag tone;  (see §3.2.6 flag tone, and §3.2.10 probe tone ,e.g. indices 10n, probe tone;  10n+1 flag tone;  ) 
allocating , by the network side device, (¶5.2, downstream vectoring, esp Fig. 5.2 Sync symbol encoder) all frequencies in the second frequency band to a second probe tone; (see §3.2.6 flag tone, and §3.2.10 probe tone ,e.g. indices 10n+2 to 10n+6) and 
modulating, by the network side device, (page 9, §6.2.3 The VTU-O shall have the capability to modulate … downstream pilot sequence on all probe tones….) a downlink pilot sequence to the probe tones in the first frequency bad and the second frequency band,  (Ibid. … on all probe tones (see clause 3.2.10) of the downstream sync symbols during Showtime.  Note that clause 3.2.10 indicated the probe tones on subcarrier indices 10n, 10n+2, 10n+3 … 10n+6). 
But G.993.5 does not expressly teach
sending, by the network side device, the downlink pilot sequence to a peer device.  
However, G.993.2 teaches 
sending, by the network side device, the downlink pilot sequence to a peer device.  (page 402, ¶X.2.1.1.1  VTU-O … to send pilot sequences on the probe tones (as defined in [ITU-T G.993.5])...
page 403, §X.2.1.1.2, MS message  VTU-O shall … send pilot sequences on the probe tones … ) 

G.993.5 and G.993.2 are analogous art in the same field of endeavor of broadband packet communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in G.993.5 with the technique of sending pilot sequence in G.993.2 in order to improve signal quality of xDSL as defined in ITU-T G.993.2 by allow cancellation of the downstream and upstream crosstalk implemented in G.993.5.

Regarding claim 2. G.993.5 and G.993.2 teach The method according to claim 1, and G.993.5 teaches 
wherein alternately allocating frequencies in the first frequency band to the first probe tone and the flag tone comprises alternately allocating, according to a comb-shaped structure, the frequencies in the first frequency band to the first probe tone and the flag tone. (page 2, §3.2.6 flag tones allocated to subcarriers of 10n+1 or 10n+7, and §3.2.10, probe tones, allocated to index 10n, 10n+2 etc.) 

Regarding claim 3. G.993.5 and G.993.2 teach The method according to claim 1, and G.993.5 teaches 
wherein a cut-off frequency in the first frequency band is not higher than a half of a cut-off frequency in the second frequency band, or a quantity of subcarriers in the first frequency band is not greater than a quantity of subcarriers in the second frequency band.  (page 13, vectored bands)

Regarding claim 4. G.993.5 and G.993.2 teach The method according to claim 1, and G.993.5 teaches 

and wherein the highest frequency in the first frequency band is not higher than a highest frequency in an overlapped frequency band used to send the downlink synchronization symbol in the two DSL modes with different frequency bands. (Id.)

Regarding claim 5. G.993.5 and G.993.2 teach teaches The method according to claim 1, and G.993.5 teaches 
 further comprising:
Modulating, by the network side device, the downlink pilot sequence to the probe tones in the first frequency band and the second frequency band and to the flag tone in the first frequency band in an initialization phase, (ITU §6.2.3 Modulation of pilot sequence) and 
Modulating, by the network side device, the downlink pilot sequence to the probe tones in the first frequency band and the second frequency band in a data transmission phase. (Id. “The VTU-O shall have the capability to modulate a VCE-specified downstream pilot sequence on all probe tones of the downstream sync symbols during initialization (see e.g., clause 10.3.3.1) and on
all probe tones (see clause 3.2.10) of the downstream sync symbols during Showtime. )

Regarding claim 6. G.993.5 and G.993.2 teach teaches The method according to claim 5, and G.993.5 teaches 
wherein ranges of the first frequency band and the second frequency band are fixedly set in a device, or determined after the network side device interacts and negotiates with the peer device in a handshake phase or the initialization phase. (page 13, vectored bands)

Regarding claim 7. G.993.5 and G.993.2 teach teaches The method according to claim 1, and G.993.5 teaches 
further comprising: receiving, by the network side device, a signal fed back by the peer device, wherein the signal fed back by the peer device reflects a signal received by the peer device on the probe tones in the first frequency band and the second frequency band. (¶0045, active line reflectometry test, ¶0068, Active SELT, a.k.a. probe and echo/reflection analysis)

Regarding claim 9. G.993.5 teaches 
A method, comprising: 
dividing, by a user side device, (see §7.3.3 modulation of pilot sequence) a frequency band to be used to send an uplink synchronization symbol on a digital subscriber line (DSL) into at least two parts of frequency bands that do not overlap, (page 2, §3.2.6 flag tone, and §3.2.10 probe tone, where “All subcarriers of a sync symbol are allocated” as follows
10n, probe tone; 
10n+1 flag tone; 
10n+2, 10n+3, 10n+4, 10n+5, 10n+6: probe tone;
10n+7: flag tone; 
10n+8, 10n+9: probe tone)
 wherein the at least two parts of frequency bands comprise a first frequency band (Id. subcarrier indices 10n and 10n+1) and a second frequency band, (Id. subcarrier indices 10n+2 to 10n+6) and a lowest frequency in the second frequency band is higher than a highest frequency in the first frequency band; (Id.) and 
after dividing the frequency band

allocating, by the user side device, (see  §7.3.3 ) all frequencies in the second frequency band to a second probe tone  (see §3.2.6 flag tone, and §3.2.10 probe tone ,e.g. indices 10n+2 to 10n+6);
modulating, by the user side device, a uplink pilot sequence to the probe tones in the first frequency band and the second frequency band, (page 21, §7.3.3 “The VTU-R shall have the capability to modulate a VCE-specified upstream pilot sequence on all subcarriers of the upstream sync symbols during initialization (see clause 10.3.4.1) and on the probe tones (see clause 3.2.10) of the upstream sync symbols during Showtime.”) and 
But G.993.5 does not teach 
sending, by the user side device,  the uplink pilot sequence in the first frequency band and the second frequency band to a peer device. 
However, G.993.2 teaches 
sending, by the user side device,  (page 403, CLR message by VTU-R) the uplink pilot sequence in the first frequency band and the second frequency band to a peer device. (Ibid.  “sending pilot sequences on the probe tones (as defined in [ITU-T G.993.5]) of the sync symbols during showtime”, 
page 404, VTU-R MS message )
in order to improve signal quality of xDSL as defined in ITU-T G.993.2 by allow cancellation of the downstream and upstream crosstalk implemented in G.993.5 (page 409, Annex Y, opening paragraph).  
G.993.5 and G.993.2 are analogous art in the same field of endeavor of broadband packet communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in G.993.5 with the technique of sending 

Regarding claim 10, G.993.5 and G.993.2 teach The method according to claim 9, and G.993.5 teaches  wherein a frequency band used by the user side device to send the uplink synchronization symbol is a combination of frequency bands used to send the uplink synchronization symbol in two DSL modes with different frequency bands; and wherein the highest frequency in the first frequency band is not higher than a highest frequency in an overlapped frequency band used to send the uplink synchronization symbol in the two DSL modes with different frequency bands.  (page 13, vectored bands)

Regarding claim 11. G.993.5 and G.993.2 teach The method according to claim 10, and G.993.5 teaches wherein the user side device modulates the uplink pilot sequence to the probe tones in the first frequency band and the second frequency band and to the flag tone in the first frequency band in an initialization phase; and modulates the uplink pilot sequence to the probe tones in the first frequency band and the second frequency band in a data transmission phase. (page 13, vectored bands)

Claims 12, 13, 14 are directed to a network device implementing the subject matters in claims 1, 4 and 2 respectively, and are rejected for the same manner. 

Claims 17-19 are directed to a user device implementing the subject matter in claim 9-11, and are rejected in the same manner.

Claims 8, 15, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over G.993.5 and G.993.2 teach as applied to claim 7, 12 and 17 above, and further in view of Singh; Shailendra K. et al. US PGPUB 20110058468 A1.

Regarding claim 8. G.993.5 and G.993.2 teach teaches The method according to claim 7, and but it doesn’t teach wherein the signal fed back by the peer device is an error sample signal of the signal received by the peer device on the probe tones in the first frequency band and the second frequency band, or a signal that is obtained after frequency domain conversion is performed on the signal received on the probe tones in the first frequency band and the second frequency band.
However, Singh teaches wherein the signal fed back by the peer device is an error sample signal of the signal received by the peer device on the probe tones in the first frequency band and the second frequency band, or a signal that is obtained after frequency domain conversion is performed on the signal received on the probe tones in the first frequency band and the second frequency band. (¶0045, active line reflectometry test, ¶0068, Active SELT, a.k.a. probe and echo/reflection analysis)
in order to improve capabilities for subscriber line characterization.(¶0011)
G.993.5 and Singh are analogous art in the same field of endeavor of DSL communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in G.993.5 with the technique of second probe signal in Singh in order to improve capabilities for subscriber line characterization.

	Claim 15 are directed to a network device implementing the subject matter in claim 5, and it is rejected for the same reason. 

Regarding claim 16. G.993.5 and G.993.2 teach teaches The network side device according to claim 12, but it does not teach wherein the network side device is a DSL access multiplexer

G.993.5 and Singh are analogous art in the same field of endeavor of DSL communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in G.993.5 with the technique of second probe signal in Singh in order to implement ITU 993.5 standard.

Regarding claim 20. G.993.5 and G.993.2 teaches The user side device according to claim 17, but it does not teach wherein the user side device is customer premises equipment (CPE). 
However, Singh teaches wherein the user side device is customer premises equipment (CPE). (Fig. 1A, CPE) in order to implement ITU. 
G.993.5 and Singh are analogous art in the same field of endeavor of DSL communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in G.993.5 with the technique of second probe signal in Singh in order to implement ITU 993.5 standard.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/Mehmood B. Khan/Primary Examiner, Art Unit 2468